United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-3280
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Lester Rockett

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Central
                                  ____________

                              Submitted: May 5, 2022
                               Filed: May 10, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Lester Rockett received a 168-month prison sentence after he pleaded guilty
to distributing and conspiring to distribute methamphetamine. See 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), 846. In an Anders brief, Rockett’s counsel
suggests that the sentence is substantively unreasonable. See Anders v. California,
386 U.S. 738 (1967).
       We conclude that Rockett’s sentence is reasonable. See United States v.
McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011) (recognizing that “it is nearly
inconceivable that” once a district court has varied downward, it “abuse[s] its
discretion in not varying downward [even] further” (quotation marks omitted)). The
record establishes that the district court 1 sufficiently considered the statutory
sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an improper factor or
commit a clear error of judgment. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc).

       We have also independently reviewed the record and conclude that no other
non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82-83 (1988). We
accordingly affirm the judgment of the district court and grant counsel permission
to withdraw.
                       ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
                                       -2-